Per Curiam.
Defendant was found guilty by a jury of robbery unarmed and sentenced to 3 to 15 years in prison. CL 1948, § 750.530 (Stat Ann 1954 Rev § 28.798).
The only question raised on appeal by defendant’s court-appointed counsel is whether the evidentiary record sustains the verdict of the jury.
At the trial two eyewitnesses, the victim and a mailman who came to his aid, unequivocally identified the defendant and described his participation in the crime. The record unquestionably contains ample evidence to sustain the jury’s verdict.
Affirmed.